UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1558


THOMAS R. STORKAMP,

                  Plaintiff - Appellant,

             v.

PETE GEREN, Secretary, Department of the Army,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:05-cv-00523-F)


Submitted:    October 21, 2008              Decided:   October 23, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas R. Storkamp, Appellant Pro Se.      George Edward Bell
Holding, United States Attorney, Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomas R. Storkamp appeals the district court’s orders

granting   summary   judgment     on   Storkamp’s   action   alleging

violations of the Rehabilitation Act of 1973, 29 U.S.C. § 794(a)

(2000), and Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000e-2000e-17 (2000).   We have reviewed the record and find

no reversible error.    Accordingly, we affirm for the reasons

stated by the district court.      Storkamp v. Geren, No. 5:05-cv-

00523-F (E.D.N.C. Feb. 8 & Apr. 9, 2008).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                             AFFIRMED




                                   2